Citation Nr: 1419923	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a neck condition.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back condition.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder condition.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a concussion.

5.  Entitlement to an evaluation in excess of 40 percent for mechanical low back strain with osteoarthropathy of the lumbar spine.

6.  Entitlement to an initial 10 percent evaluation for right leg radiculopathy.

7.  Entitlement to service connection for meningeal cyst as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In January 2010, the RO denied the Veteran's claims under 38 U.S.C.A. § 1151.  The Veteran filed a notice of disagreement in April 2010 and RO issued a statement of the case dated in April 2010.  The Veteran filed her substantive appeal in April 2010.

In April and October 2010, the RO granted entitlement to service connection for right leg radiculopathy, evaluated as 10 percent disabling, continued a 40 percent evaluation for low back strain, and denied service connection for meningeal cyst.  The Veteran filed a notice of disagreement dated in November 2010 and the RO issued a statement of the case dated in December 2010.  In March 2011, the Veteran filed a substantive appeal with respect to the two increased rating issues.  The substantive appeal also indicated that earlier effective dates were sought for these two claims.  These issues were later withdrawn in June 2011, as the Veteran clarified in a Report of General Information that she only wished to continue with the claim of entitlement to service connection for meningeal cyst.  This submission will be considered to be a substantive appeal with respect to the remaining claim.  

In September 2011, the Veteran and her spouse testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In this regard, the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the Veteran had requested a hearing only with respect to the 38 U.S.C.A. § 1151 claims.  The undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for neck, back, left shoulder disabilities, and residuals of a concussion are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2011 Report of General Information, the Veteran indicated that she wished to withdraw her claims of entitlement to higher evaluations for service-connected low back strain and right leg radiculopathy.

2.  Meningeal cyst has not been shown to have had its onset in service or due to service, nor is such disability shown to have been caused or aggravated by a service-connected disability, to include low back strain. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issues of entitlement to higher evaluations for service-connected low back strain and right leg radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for an award of service connection for meningeal cyst have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in a June 2011 Report of General Information, the Veteran indicated that she wished to withdraw her claims of entitlement to higher evaluations for service-connected low back strain and right leg radiculopathy.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims, and they are dismissed.

II.  VCAA.

In an April 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination in October 2010 which is fully adequate to decide the claim.  The examiner indicated that the Veteran's service medical records, VA, and private medical records were reviewed and the examiner fully explained the basis for the opinions provided.  As such, a remand for further evidence or opinion is not necessary.


III.  Service connection for meningeal cyst.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal is not a listed chronic disease.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that she has meningeal cysts due to or as a result of her service-connected mechanical low back pain.  The Veteran's medical records contain CT and MRI studies of the spine dated in 2008, 2009, and 2010 that show small meningeal cysts at the S1/2 level.  

In order to determine whether the Veteran's service-connected low back disability caused the Veteran's diagnosed cysts, the Veteran was afforded a VA examination dated in October 2010.  The examiner indicated that the Veteran's service medical records, VA, and private medical records were reviewed.  The recent CT scan and MRIs were noted, as was an April 2005 VA spine examination.  The examiner noted that the 2005 VA examination found that the Veteran had injured her back while lifting a scale in tech school.  Her symptoms worsened thereafter with increased pain and radiation into her legs.  CT and MRI scans of the lower back all showed small meningeal cysts.  The examiner noted that, most often, these cysts are incidental findings which occur at birth.  He explained that they are uncommon and usually don't cause a problem unless they are large enough to cause nerve compression.  The examiner concluded that the Veteran's service-connected mechanical back strain was not the cause of her cysts.

A review of the Veteran's private and VA medical records confirms the diagnosis of meningeal cysts.  These records, however, do not indicate that these cysts are caused by or a result of the Veteran's service-connected low back disability.

The record clearly shows that the Veteran has meningeal cysts at the S1/2 level.  The question for consideration is whether this condition was caused by military service, specifically, the Veteran's service-connected low back disability.  In this case, the medical evidence is negative.  Specifically, the October 2010 examiner found that the diagnosed cysts were not caused by the Veteran's service-connected low back disability.  There is also no evidence of record indicating that these cysts are otherwise related to her military service.  There are no contrary opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the October 2010 VA examiner reviewed the Veteran's service medical records, VA and private treatment records and was apprised of the Veteran's medical history.  After review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on her own behalf that her cysts are related to her service-connected back disability.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether meningeal cysts are related to her service-connected low back disability or military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  

Although the Veteran has not contended that her cysts were incurred during active service or directly due to an incident in service, the Board observes that the service treatment records are negative for treatment or complaints of a meningeal cyst.  There is no medical opinion that relates her current cysts directly to active service.  Additionally, as meningeal cysts are not a chronic disease under 38 C.F.R. § 3.309 (a), lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

	(CONTINUED ON NEXT PAGE)



In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for meningeal cysts.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal concerning the claims for entitlement to higher evaluations for service-connected low back strain and right leg radiculopathy is dismissed.

Service connection for meningeal cyst is denied.  


REMAND

The Veteran contends that she has additional disabilities of the neck, back, and left shoulder, and suffers residuals of a concussion due to a slip and fall incident at the Bay Pines VA Medical Center.  Specifically, the Veteran testified before the Board that she fell in the shower during a stay at the Bay Pines VA Medical Center for inpatient treatment in May 2005, and was treated in the emergency room for injuries sustained as a result of the fall.  

The Veteran claims file contains a May 23, 2005 treatment report confirming the Veteran's report of a fall and treatment at the ER.  The report indicates that the Veteran slipped and fell from standing and hit her head and right arm.  She was indicated to have no loss of consciousness, no laceration, no headache or neuro deficits.  CT of the head indicated soft tissue swelling occiput with no fracture or intracranial hemorrhage.  Right shoulder x-ray indicated no fracture or dislocation.  She was diagnosed with fall with no loss of consciousness, or evidence of fracture or concussion, soft tissue contusion occiput.  Since the fall, the Veteran has been seen for neck and back pain, and headaches, among other disorders.

In this case, the Veteran contends that the VAMC was negligent because it did not post a warning (written or verbal) regarding the slipperiness of the shower floor or in failing to provide support bars or other means of preventing slippage in the showers, and thus she slipped and fell.

The question at issue is whether the Veteran has additional disabilities related to this fall and whether such additional disabilities resulted from VA's negligence in a VA facility.  In this regard, the Board notes that the Veteran was service-connected for a low back disability, evaluated as 40 percent disabling prior to her fall.  

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A) , and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(c), (d)(1), (d)(2). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b).  VA considers each involved body part or system separately.  Id.  

In Viegas v. Shinseki, the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct." 38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374  (Fed. Cir. 2013); §§ 1151(a)(1)(A), 1151(a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury.  Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id., at 1378 (Fed. Cir. 2013).

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119   (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  C.F.R. § 3.361(d)(2).

Based on the foregoing, this matter should be remanded for further development, including a VA medical opinion.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because 38 U.S.C.A. § 1151 benefits are treated "as if" service-connected compensation, the 38 U.S.C. § 5103A(d) standard applies.  Trafter v. Shinseki, No. 10-3605 (Vet. App. Apr. 29, 2013)

No VA examinations have been provided here with regard to any of the Veteran's 38 U.S.C.A. § 1151 claims.  Further, an adjudicator may not substitute his or her own opinion for medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). Remand for provision of appropriate examinations, with medical opinions by qualified medical professionals, is therefore required.

Updated treatment records may be relevant to the claims, as they can establish the present severity of any current disability.  In addition, the Veteran testified before the Board that she has received treatment at the Bath VA Medical Center since the most recent treatment records were associated with the Veteran's claims file.  The Veteran should be contacted to determine the existence and identity of any additional care providers, and then steps must be taken to secure records of such.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify all care providers, both VA and private, who have treated her for neck, back, left shoulder, or residuals of concussion since December 2010.  Obtain VA treatment records dated since December 2010.  If the Veteran provides permission to obtain any private records, obtain those records.  If any request for private records is unsuccessful, remind the Veteran that it is ultimately her responsibility to submit those records. 

2.  Forward the Veteran's claims file to a VA examiner of appropriate expertise. The examiner must review the Veteran's claims file, and the examiner's report must state that such a review occurred.

Following a review of the Veteran's claims file, the examiner should opine (i) whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran sustained a disability or additional disability of the back, neck, left shoulder, or residuals of a concussion, as a result of a May 2005 fall in the shower at the Pay Pines VA Medical Center and, if so, (ii) whether such additional disabilities were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable, to include the failure to post a warning (written or verbal) regarding the slipperiness of the shower floor or the failure to provide support bars or other means of preventing slippage in the showers. 

Please note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  The examiner must also discuss the extent to which VA failed to exercise the degree of care that would be expected of a reasonable health care provider, if at all.  In this regard, the examiner should consider the Veteran's contentions that it was VA's failure to post a warning (written or verbal) regarding the slipperiness of the shower floor or the failure to provide support bars or other means of preventing slippage in the showers, that caused the Veteran's fall.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


